United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-4116
                                   ___________

Velupillai Anandanadesan; Mable         *
Anandanadesan; Rathai                   *
Anandanadesan; Ananthi                  *
Anandanadesan,                          *
                                        *
             Petitioners,               *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
John Ashcroft,                          *
                                        * [UNPUBLISHED]
             Respondent.                *
                                   ___________

                             Submitted: March 5, 2004
                                Filed: March 29, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Velupillai Anandanadesan, a Sri Lankan citizen, and his wife and children, who
are citizens of the United Kingdom (UK), seek review of an order of the Board of
Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s) denial of their
applications for asylum, withholding of removal, and relief under the Convention
Against Torture (CAT). After careful review of the record, we deny the petition
because the IJ’s factual findings are supported by substantial evidence in the record
as a whole, and the evidence is “such that it would be possible for a reasonable fact-
finder to reach the same conclusions” as the IJ. See Menendez-Donis v. Ashcroft,
No. 02-3692, 2004 WL 307451, at *3 (8th Cir. Feb. 19, 2004).

       We need not address the IJ’s determination that Anandanadesan had firmly
resettled in the UK -- and thus was barred from applying for asylum -- because we
sustain the IJ’s alternative finding that Anandanadesan failed to establish past
persecution or a well-founded fear of future persecution based on political views,
religion, or membership in the Tamil ethnic group. Although the evidence revealed
that Anandanadesan was arrested three times before leaving Sri Lanka in July 1980,
the arrests were several years apart, and two of the arrests were brief and resulted in
no injuries. See Regalado-Garcia v. INS, 305 F.3d 784, 787-88 (8th Cir. 2002). A
reasonable factfinder could agree with the IJ that the third arrest, although it involved
beatings and repeated questioning, did not constitute past persecution.
Anandanadesan was not a member of the Liberation Tigers of Tamil Ealam (LTTE);
rather, the arresters were seeking information from Anandanadesan about certain
LTTE members, and Anandanadesan was released without serious injury after a bribe.
A month later, he was able to obtain a passport, and thereafter to renew it. See
Ghasemimehr v. INS, 7 F.3d 1389, 1390-91 (8th Cir. 1993) (per curiam) (where
petitioner did not assert police singled him out for search because of his political
views, he failed to show past political persecution). Although Anandanadesan
received numerous phone calls while in the UK, they involved unfulfilled threats and
stopped when he left the UK in 1990. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.
2000) (unfulfilled threats alone do not constitute past persecution unless they are so
menacing as to cause significant actual suffering or harm). As to Anandanadesan’s
fear of future persecution, the reasons he gave for having such a fear were either
speculative, based on dated events in the face of changed circumstances, or were not
based on evidence of a particularized fear or situation posing danger different than
that faced by other Sri Lankans. See Safaie v. INS, 25 F.3d 636, 640-41 (8th Cir.
1994).



                                           -2-
       Because we find that the IJ’s decision on asylum should be upheld, the requests
for withholding of removal and relief under CAT, which were based on the same
evidence as the asylum claim, necessary fail as well. See Francois v. INS, 283 F.3d
926, 932-33 (8th Cir. 2002); 8 C.F.R. § 208.16(c)(2) (2003). Finally, we reject
petitioners’ challenges to the BIA’s streamlined procedures. See Loulou v. Ashcroft,
354 F.3d 706, 708-09 (8th Cir. 2003).

      Accordingly, we deny the petition.
                     ______________________________




                                         -3-